
QuickLinks -- Click here to rapidly navigate through this document




Exhibit 10.35


EXECUTIVE CHANGE IN CONTROL
SEVERANCE BENEFITS AGREEMENT

    This EXECUTIVE CHANGE IN CONTROL SEVERANCE BENEFITS AGREEMENT (the
"Agreement") is entered into as of the       day of            , 2001 (the
"Effective Date"), between              ("Executive") and ONYX
PHARMACEUTICALS, INC. (the "Company"). This Agreement is intended to provide
Executive with the compensation and benefits described herein upon the
occurrence of specific events. Certain capitalized terms used in this Agreement
are defined in Article 5.

    The Company and Executive hereby agree as follows:

ARTICLE 1
SCOPE OF AND CONSIDERATION FOR THIS AGREEMENT

    1.1  Executive is currently employed by the Company.

    1.2  The Company and Executive wish to set forth the compensation and
benefits that Executive shall be entitled to receive in the event of a Change in
Control or upon certain terminations of employment occurring within thirteen
(13) months following a Change in Control (each a "Covered Termination").

    1.3  The duties and obligations of the Company to Executive under this
Agreement shall be in consideration for Executive's past services to the
Company, Executive's continued employment with the Company, and, with respect to
the benefits described in Article 2, Executive's execution of a release in
accordance with Section 3.1.

    1.4  This Agreement shall supersede any other policy, plan, program or
arrangement, including, without limitation, a contract between Executive and any
entity, relating to severance benefits payable by the Company to the Executive.

ARTICLE 2
CHANGE IN CONTROL BENEFITS AND SEVERANCE BENEFITS

    2.1  Change in Control Benefits.  A Change in Control shall entitle
Executive to receive the benefits provided in Article 2.7 with respect to a
Change in Control.

    2.2  Severance Benefits.  If Executive's employment terminates due to an
Involuntary Termination Without Cause or a Constructive Termination within
thirteen (13) months following the effective date of a Change in Control, such
termination of employment will be deemed a Covered Termination. A Covered
Termination shall entitle Executive to receive the following benefits set forth
in Sections 2.3, 2.4, 2.5, 2.6 and 2.7.

    2.3  Salary Continuation.  Executive shall continue to receive Base Salary
for [nine (9)] [eighteen (18)] months following a Covered Termination. Such
amount shall be paid in a lump sum and shall be subject to all required tax
withholding.

    2.4  Continued Health Insurance Benefits.  Provided that Executive elects
continued coverage under the Consolidated Omnibus Budget Reconciliation Act of
1985 ("COBRA"), the Company shall pay the portion of premiums of Executive's
group medical, dental and vision coverage, including coverage for Executive's
eligible dependents, that the Company paid prior to the Covered Termination. The
number of months of such premium payments shall equal the number of months of
salary continuation payments pursuant to Section 2.3 above, but in no event
shall such premium payments be made for a period exceeding [nine (9)/eighteen
(18)] months or be made following the effective date of

1

--------------------------------------------------------------------------------

Executive's coverage by a medical, dental or vision insurance plan of a
subsequent employer. Executive shall be required to notify the Company
immediately if Executive becomes covered by a medical, dental or vision
insurance plan of a subsequent employer.

    No provision of this Agreement shall affect the continuation coverage rules
under COBRA, except that the Company's payment of any applicable insurance
premiums during the period of salary continuation shall be credited as a payment
by Executive for purposes of Executive's payment required under COBRA.
Therefore, the period during which Executive must elect to continue the
Company's group medical coverage at Executive's own expense under COBRA, the
length of time during which COBRA coverage will be made available to Executive,
and all other rights and obligations of Executive under COBRA (except the
obligation to pay insurance premiums that the Company pays during the period of
salary continuation) shall be applied in the same manner that such rules would
apply in the absence of this Agreement. At the conclusion of the period of
salary continuation during which the Company will pay a portion of the premiums
for Executive's group medical, dental and vision coverage, Executive shall be
responsible for the entire payment of premiums required under COBRA for the
duration of the COBRA period. For purposes of this Section 2.4, applicable
premiums that will be paid by the Company shall not include any amounts payable
by Executive under an Internal Revenue Code Section 125 health care
reimbursement plan, which amounts, if any, are the sole responsibility of
Executive.

    2.5  Continued Life Insurance Benefit.  The Company shall pay the portion of
the premiums of Executive's group life insurance coverage that the Company paid
prior to the Covered Termination. The number of months of such premium payments
shall be equal to the number of months of salary continuation payments pursuant
to Section 2.3 above, but in no event shall such premium payments be made for a
period exceeding [nine (9)/eighteen (18)] months or be made following the
effective date of Executive's coverage by a life insurance plan or policy of a
subsequent employer. Executive shall be required to notify the Company
immediately if Executive becomes covered by a life insurance plan or policy of a
subsequent employer.

    2.6  Outplacement Services.  On behalf of Executive, the Company shall pay
for outplacement services for one year with an outplacement service provider
selected by the Company; provided, however, that the total cost to the Company
of such outplacement services shall not exceed [fifteen thousand dollars
($15,000)/twenty five thousand dollars ($25,000)].

    2.7  Acceleration of Vesting.  Effective as of the date of the Change in
Control, the vesting and exercisability of fifty percent (50%) of the options to
purchase the Company's Common Stock (or other stock awards granted by the
Company) that are held by Executive on such date shall be accelerated in full,
and such options shall be exercisable by Executive for twelve (12) months
following any subsequent termination of Executive's employment but in case
beyond the relevant expiration dates of such options. Such acceleration shall
occur on a pro rata basis with respect to all outstanding stock awards, such
that the accelerated vesting percentage of shares that would otherwise vest at
future vesting dates shall become immediately vested. Effective as of the date
of a Covered Termination, the vesting and exercisability of all options to
purchase the Company's Common Stock (or other stock awards granted by the
Company) that are held by Executive on such date shall be accelerated in full,
and such options shall be exercisable by Executive for twelve (12) months
following such date. Notwithstanding the preceding provisions of this
Section 2.7, if a Change in Control transaction is to be accounted for under the
"pooling of interests" accounting method pursuant to generally accepted
accounting principles, and the acceleration of the vesting and exercisability of
Executive's options (or other stock awards), as provided for under this
Section 2.7 with respect to such Change in Control transaction, would cause such
Change in Control transaction to become ineligible to be accounted for as a
"pooling of interests" transaction, then such acceleration shall not occur.

2

--------------------------------------------------------------------------------

    2.8  Mitigation.  Except as otherwise specifically provided herein,
Executive shall not be required to mitigate damages or the amount of any payment
provided under this Agreement by seeking other employment or otherwise, nor
shall the amount of any payment provided for under this Agreement be reduced by
any compensation earned by Executive as a result of employment by another
employer or by any retirement benefits received by Executive after the date of a
Covered Termination.

ARTICLE 3
LIMITATIONS AND CONDITIONS ON BENEFITS

    3.1  Release Prior to Payment of Benefits.  Upon the occurrence of a Change
in Control or a Covered Termination, and prior to the provision or payment of
any benefits under this Agreement on account of such Change in Control or
Covered Termination, Executive shall execute a release in the form attached
hereto and incorporated herein as, with respect to a Change in Control,
Exhibit A and, with respect to a Covered Termination, Exhibit B[, Exhibit C and
Exhibit D], as applicable (each a "Release"). Such Release shall specifically
relate to all of Executive's rights and claims in existence at the time of such
execution and shall confirm Executive's obligations under the Company's standard
form of proprietary information and inventions agreement. It is understood that,
as specified in the applicable Release, Executive has a certain number of
calendar days to consider whether to execute such Release. If Executive does not
execute such Release within the applicable period, no benefits shall be provided
or payable under this Agreement pursuant to the Change in Control or Covered
Termination, whichever is applicable. It is further understood that if Executive
is age 40 or older at the time of a Covered Termination, Executive may revoke
the applicable Release within seven (7) calendar days after its execution. If
Executive revokes such Release within such subsequent seven (7) day period, no
benefits shall be provided or payable under this Agreement pursuant to such
Covered Termination.

    3.2  Parachute Payments.  If any payment or benefit Executive would receive
in connection with a Change in Control from the Company or otherwise ("Payment")
would (i) constitute a "parachute payment" within the meaning of Section 280G of
the Internal Revenue Code of 1986, as amended (the "Code"), and (ii) but for
this sentence, be subject to the excise tax imposed by Section 4999 of the Code
(the "Excise Tax"), then such Payment shall be reduced to the Reduced Amount.
The "Reduced Amount" shall be either (x) the largest portion of the Payment that
would result in no portion of the Payment being subject to the Excise Tax or
(y) the largest portion, up to and including the total, of the Payment,
whichever amount, after taking into account all applicable federal, state and
local employment taxes, income taxes, and the Excise Tax (all computed at the
highest applicable marginal rate), results in Executive's receipt, on an
after-tax basis, of the greater amount of the Payment notwithstanding that all
or some portion of the Payment may be subject to the Excise Tax. If a reduction
in payments or benefits constituting "parachute payments" is necessary so that
the Payment equals the Reduced Amount, reduction shall occur in the following
order unless Executive elects in writing a different order (provided, however,
that such election shall be subject to Company approval if made on or after the
date on which the event that triggers the Payment occurs): reduction of employee
benefits; cancellation of accelerated vesting of stock awards; reduction of cash
payments. In the event that acceleration of vesting of stock award compensation
is to be reduced, such acceleration of vesting shall be canceled in the reverse
order of the date of grant of Executive's stock awards unless Executive elects
in writing a different order for cancellation.

    The accounting firm engaged by the Company for general audit purposes as of
the day prior to the effective date of the Change in Control shall perform the
foregoing calculations. If the accounting firm so engaged by the Company is
serving as accountant or auditor for the individual, entity or group effecting
the Change in Control, the Company shall appoint a nationally recognized
accounting firm to make the determinations required hereunder. The Company shall
bear all expenses with respect to the determinations by such accounting firm
required to be made hereunder.

3

--------------------------------------------------------------------------------

    The accounting firm engaged to make the determinations hereunder shall
provide its calculations, together with detailed supporting documentation, to
the Company and Executive within fifteen (15) calendar days after the date on
which Executive's right to a Payment is triggered (if requested at that time by
the Company or Executive) or such other time as requested by the Company or
Executive. If the accounting firm determines that no Excise Tax is payable with
respect to a Payment, either before or after the application of the Reduced
Amount, it shall furnish the Company and Executive with an opinion reasonably
acceptable to Executive that no Excise Tax will be imposed with respect to such
Payment. Any good faith determinations of the accounting firm made hereunder
shall be final, binding and conclusive upon the Company and Executive.

    For purposes of illustrating the intended operation of this Section 3.2, the
following examples are provided:

    Example 1:  Assume Executive's base amount calculated in accordance with
Question and Answer 34 of Proposed Treasury Regulation Section 1.280G-1 is
$300,000. Assume further that upon a Covered Termination, Executive would
receive $5,000 in health insurance benefits, $225,000 in severance payments, and
$674,000 in stock option acceleration valued in accordance with Question and
Answer 24 of Proposed Treasury Regulation Section 1.280G-1. Assume further that
Executive has a marginal income tax rate of 50%. In this example, Executive's
benefits payable pursuant to this Agreement have a value, for purposes of the
20% excise tax under Section 4999 of the Code, of $904,000. Because $904,000
equals or exceeds three times Executive's base amount of $900,000, Executive is
subject to the 20% excise tax under Section 4999 of the Code. In the absence of
Section 3.2 of this Agreement, upon receipt of the benefits described above,
Executive would pay income tax on the severance payment equal to $112,500
(50% × $225,000) and excise tax of $120,800 (20% × ($904,000 - $300,000)). (The
excise tax is paid on the excess of the value of payments and benefits triggered
by the change in control less the Executive's base amount.) However, if effect
were given to Section 3.2 of this Agreement, Executive's benefit would be cut
back to provide Executive with greater after tax benefits as follows: Instead of
receiving $5,000 in health insurance benefits, Executive would receive $999 in
health insurance benefits. As a result of the reduction in health insurance
benefits, Executive's benefits payable pursuant to this Agreement would have a
value for excise tax purposes of $899,999, which would not equal or exceed three
times Executive's base amount and Executive would not be subject to the 20%
excise tax. In this example, the $4,001 cut back of health insurance benefits
payable to Executive saved $120,800 in excise tax.

    Example 2:  Assume the same facts as in Example 1, but the value of the
severance payments due Executive is $700,000 instead of $225,000. In this
example, Executive's benefits payable pursuant to this Agreement are valued for
excise tax purposes at $1,379,000. Because $1,379,000 equals or exceeds three
times Executive's base amount of $900,000, Executive is subject to the 20%
excise tax of $215,800 (20% × ($1,379,000 - $300,000)). If Executive's benefits
were cut back, Executive would avoid the $215,800 excise tax, but he would also
forfeit $5,000 in health insurance benefits and $474,001 in severance payments.
Pursuant to Section 3.2 of this Agreement, Executive would receive all of the
benefits payable under this Agreement and pay the excise tax because that will
put him in a better after tax position.

    3.3  Certain Reductions and Offsets.  To the extent that any federal, state
or local laws, including, without limitation, so-called "plant closing" laws,
require the Company to give advance notice or make a payment of any kind to
Executive because of Executive's involuntary termination due to a layoff,
reduction in force, plant or facility closing, sale of business, change in
control, or any other similar event or reason, the benefits payable under this
Agreement shall be correspondingly reduced. The benefits provided under this
Agreement are intended to satisfy any and all statutory obligations that may
arise out of Executive's involuntary termination of employment for the foregoing
reasons, and the parties shall so construe and enforce the terms of the
Agreement.

4

--------------------------------------------------------------------------------

ARTICLE 4
OTHER RIGHTS AND BENEFITS

    Nothing in the Agreement shall prevent or limit Executive's continuing or
future participation in any benefit, bonus, incentive or other plans, programs,
policies or practices provided by the Company and for which Executive may
otherwise qualify, nor shall anything herein limit or otherwise affect such
rights as Executive may have under other agreements with the Company except as
provided in Section 1.4 above. Except as otherwise expressly provided herein,
amounts that are vested benefits or that Executive is otherwise entitled to
receive under any plan, policy, practice or program of the Company at or
subsequent to the date of a Change in Control shall be payable in accordance
with such plan, policy, practice or program.

ARTICLE 5
DEFINITIONS

    For purposes of the Agreement, the following terms are defined as follows:

    5.1  "Base Salary" means Executive's annual base salary as in effect during
the last regularly scheduled payroll period immediately preceding the effective
date of the Change in Control or as increased thereafter.

    5.2  "Board" means the Board of Directors of the Company.

    5.3  "Change in Control" means one or more of the following events:

    (a) There is consummated a sale or other disposition of all or substantially
of assets of the Company (other than a sale to an entity where at least fifty
percent (50%) of the combined voting power of the voting securities of such
entity are owned by the stockholders of the Company in substantially the same
proportions as their ownership of the Company immediately prior to such sale).

    (b) Any person, entity or group (other than the Company, a subsidiary or
affiliate of the Company, or a Company employee benefit plan, including any
trustee of such plan acting as trustee) becomes the beneficial owner, directly
or indirectly, of securities of the Company representing fifty percent (50%) or
more of the combined voting power of the Company's then outstanding securities
other than by virtue of a merger, consolidation or similar transaction.

    (c) There is consummated a merger, consolidation or similar transaction
involving (directly or indirectly) the Company and, immediately after the
consummation of such transaction, the stockholders immediately prior to the
consummation of such transaction do not own, directly or indirectly, outstanding
voting securities representing more than fifty percent (50%) of the combined
outstanding voting power of the surviving entity in such transaction or more
than fifty percent (50%) of the combined outstanding voting power of the parent
of the surviving entity in such transaction.

    5.4  "Company" means Onyx Pharmaceuticals, Inc. or, following a Change in
Control, the surviving entity resulting from such transaction, or any subsequent
surviving entity resulting from any subsequent Change in Control.

    5.5  "Constructive Termination" means that Executive voluntarily terminates
employment after one of the following is undertaken without Executive's express
written consent:

    (a) the assignment to Executive of duties or responsibilities that results
in a material diminution in Executive's function as in effect immediately prior
to the effective date of the Change in Control;

5

--------------------------------------------------------------------------------

    (b) a reduction in Executive's Base Salary, unless the reduction is made
pursuant to an across-the-board reduction of the base salaries of all executive
officers of the Company of no more than ten percent (10%);

    (c) a change in Executive's business location of more than fifteen
(15) miles from the business location immediately prior to the effective date of
the Change in Control;

    (d) a material breach by the Company of any provision of this Agreement; or

    (e) any failure by the Company to obtain the assumption of this Agreement by
any successor or assign of the Company, such assumption to be effective no later
than the effective date of a Change in Control.

    5.6  "Covered Termination" means an Involuntary Termination Without Cause or
a Constructive Termination, either of which occurs within thirteen (13) months
following the effective date of a Change in Control.

    5.7  "Involuntary Termination Without Cause" means Executive's dismissal or
discharge for reasons other than Cause. For this purpose, "Cause" means that, in
the reasonable determination of the Company, Executive (i) has committed an
intentional act or acted with gross negligence that has materially injured the
business of the Company; (ii) has intentionally refused or failed to follow
lawful and reasonable directions of the Board or the appropriate individual to
whom Executive reports; (iii) has willfully and habitually neglected Executive's
duties for the Company; or (iv) has been convicted of a felony involving moral
turpitude that is likely to inflict or has inflicted material injury on the
business of the Company. Notwithstanding the foregoing, Cause shall not exist
based on conduct described in clause (ii) or (iii) unless the conduct described
in such clause has not been cured within fifteen (15) days following Executive's
receipt of written notice from the Company specifying the particulars of the
conduct constituting Cause.

ARTICLE 6
GENERAL PROVISIONS

    6.1  Employment Status.  This Agreement does not constitute a contract of
employment or impose upon Executive any obligation to remain as an employee, or
impose on the Company any obligation (i) to retain Executive as an employee,
(ii) to change the status of Executive as an at-will employee or (iii) to change
the Company's policies regarding termination of employment.

    6.2  Notices.  Any notices provided hereunder must be in writing, and such
notices or any other written communication shall be deemed effective upon the
earlier of personal delivery (including personal delivery by facsimile) or the
third day after mailing by first class mail, to the Company at its primary
office location and to Executive at Executive's address as listed in the
Company's payroll records. Any payments made by the Company to Executive under
the terms of this Agreement shall be delivered to Executive either in person or
at the address as listed in the Company's payroll records.

    6.3  Severability.  Whenever possible, each provision of this Agreement will
be interpreted in such manner as to be effective and valid under applicable law,
but if any provision of this Agreement is held to be invalid, illegal or
unenforceable in any respect under any applicable law or rule in any
jurisdiction, such invalidity, illegality or unenforceability will not affect
any other provision or any other jurisdiction, but this Agreement will be
reformed, construed and enforced in such jurisdiction as if such invalid,
illegal or unenforceable provisions had never been contained herein.

    6.4  Waiver.  If either party should waive any breach of any provisions of
this Agreement, he or it shall not thereby be deemed to have waived any
preceding or succeeding breach of the same or any other provision of this
Agreement.

6

--------------------------------------------------------------------------------

    6.5  Arbitration.  Unless otherwise prohibited by law or specified below,
all disputes, claims and causes of action, in law or equity, arising from or
relating to this Agreement or its enforcement, performance, breach, or
interpretation shall be resolved solely and exclusively by final and binding
arbitration held in the San Francisco Bay Area through Judicial Arbitration &
Mediation Services/Endispute ("JAMS") under the then existing JAMS employment
law arbitration rules. However, nothing in this Section 6.5 is intended to
prevent either party from obtaining injunctive relief in court to prevent
irreparable harm pending the conclusion of any such arbitration. Each party in
any such arbitration shall be responsible for its own attorneys' fees, costs and
necessary disbursement; provided, however, that in the event one party refuses
to arbitrate and the other party seeks to compel arbitration by court order, if
such other party prevails, it shall be entitled to recover reasonable attorneys'
fees, costs and necessary disbursements. Pursuant to California Civil Code
Section 1717, each party warrants that it was represented by counsel in the
negotiation and execution of this Agreement, including the attorneys' fees
provision herein.

    6.6  Complete Agreement.  This Agreement, including Exhibit A, Exhibit B and
Exhibit C, constitutes the entire agreement between Executive and the Company
and is the complete, final, and exclusive embodiment of their agreement with
regard to this subject matter, wholly superseding all written and oral
agreements with respect to payments and benefits to Executive in the event of
employment termination. It is entered into without reliance on any promise or
representation other than those expressly contained herein.

    6.7  Amendment or Termination of Agreement; Continuation of Agreement.  This
Agreement may be changed or terminated only upon the mutual written consent of
the Company and Executive. The written consent of the Company to a change or
termination of this Agreement must be signed by an executive officer of the
Company (other than Executive) after such change or termination has been
approved by the Board. Unless so terminated, this Agreement shall continue in
effect for as long as Executive continues to be employed by the Company or by
any surviving entity following any Change in Control. In other words, if,
following a Change in Control, the Executive continues to be employed by the
surviving entity without a Covered Termination and the surviving entity then
undergoes a Change in Control, following which Executive is terminated by the
subsequent surviving entity in a Covered Termination, then Executive shall
receive the benefits described in Section 2 hereof.

    6.8  Counterparts.  This Agreement may be executed in separate counterparts,
any one of which need not contain signatures of more than one party, but all of
which taken together will constitute one and the same Agreement.

    6.9  Headings.  The headings of the Articles and Sections hereof are
inserted for convenience only and shall not be deemed to constitute a part
hereof nor to affect the meaning thereof.

    6.10  Successors and Assigns.  This Agreement is intended to bind and inure
to the benefit of and be enforceable by Executive, and the Company, and any
surviving entity resulting from a Change in Control and upon any other person
who is a successor by merger, acquisition, consolidation or otherwise to the
business formerly carried on by the Company, and their respective successors,
assigns, heirs, executors and administrators, without regard to whether or not
such person actively assumes any rights or duties hereunder; provided, however,
that Executive may not assign any duties hereunder and may not assign any rights
hereunder without the written consent of the Company, which consent shall not be
withheld unreasonably.

    6.11  Choice of Law.  All questions concerning the construction, validity
and interpretation of this Agreement will be governed by the law of the State of
California, without regard to such state's conflict of laws rules.

7

--------------------------------------------------------------------------------

    6.12  Non-Publication.  The parties mutually agree not to disclose publicly
the terms of this Agreement except to the extent that disclosure is mandated by
applicable law or to respective advisors (e.g., attorneys, accountants).

    6.13  Construction of Agreement.  In the event of a conflict between the
text of the Agreement and any summary, description or other information
regarding the Agreement, the text of the Agreement shall control.

    IN WITNESS WHEREOF, the parties have executed this Agreement on the
Effective Date written above.


 
 
 
 
  ONYX PHARMACEUTICALS, INC.   [EXECUTIVE]
 
 
 
 
 
By:
 
 
 
     

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

Name:     Title:    


 
 
 
 

8

--------------------------------------------------------------------------------

Exhibit A:   Release (Change in Control) Exhibit B:   Release (Individual
Termination—Age 40 or Older) Exhibit C:   Release (Individual and Group
Termination—Under Age 40) Exhibit D:   Release (Group Termination—Age 40 or
Older)

9

--------------------------------------------------------------------------------

EXHIBIT A
RELEASE
(CHANGE IN CONTROL)

    Certain capitalized terms used in this Release are defined in the Executive
Severance Benefits Agreement (the "Agreement") which I have executed and of
which this Release is a part.

    I hereby confirm my obligations under the Company's proprietary information
and inventions agreement.

    I acknowledge that I have read and understand Section 1542 of the California
Civil Code which reads as follows: "A general release does not extend to claims
which the creditor does not know or suspect to exist in his favor at the time of
executing the release, which if known by him must have materially affected his
settlement with the debtor." I hereby expressly waive and relinquish all rights
and benefits under that section and any law of any jurisdiction of similar
effect with respect to my release of any claims I may have against the Company.

    Except as otherwise set forth in this Release, I hereby release, acquit and
forever discharge the Company, its parents and subsidiaries, and their officers,
directors, agents, servants, employees, shareholders, successors, assigns and
affiliates, of and from any and all claims, liabilities, demands, causes of
action, costs, expenses, attorneys fees, damages, indemnities and obligations of
every kind and nature, in law, equity, or otherwise, known and unknown,
suspected and unsuspected, disclosed and undisclosed (other than any claim for
indemnification I may have as a result of any third party action against me
based on my employment with the Company), arising out of or in any way related
to agreements, events, acts or conduct at any time prior to the date I execute
this Release, including, but not limited to: all such claims and demands
directly or indirectly arising out of or in any way connected with my employment
with the Company or the termination of that employment, including but not
limited to, claims of intentional and negligent infliction of emotional
distress, any and all tort claims for personal injury, claims or demands related
to salary, bonuses, commissions, stock, stock options, or any other ownership
interests in the Company, vacation pay, fringe benefits, expense reimbursements,
severance pay, or any other form of compensation; claims pursuant to any
federal, state or local law or cause of action including, but not limited to,
the federal Civil Rights Act of 1964, as amended; the federal Age Discrimination
in Employment Act of 1967, as amended ("ADEA"); the federal Employee Retirement
Income Security Act of 1974, as amended; the federal Americans with Disabilities
Act of 1990; the California Fair Employment and Housing Act, as amended; tort
law; contract law; wrongful discharge; discrimination; fraud; defamation;
emotional distress; and breach of the implied covenant of good faith and fair
dealing; provided, however, that nothing in this paragraph shall be construed in
any way to release the Company from its obligation to indemnify me pursuant to
the Company's indemnification obligation pursuant to agreement or applicable
law.

    I also acknowledge that I am knowingly and voluntarily waiving and releasing
any right I may have under the ADEA. I also acknowledge that the consideration
given under the Agreement for the waiver and release in the preceding paragraph
hereof is in addition to anything of value to which I was already entitled. I
further acknowledge that I have been advised by this writing that: (A) my waiver
and release do not apply to any rights or claims that may arise on or after the
date I execute this Release; (B) I have the right to consult with an attorney
prior to executing this Release; and (C) I have twenty-one (21) days to consider
this Release (although I may choose to voluntarily execute this Release
earlier).

  [EXECUTIVE]
 
 
 
   

--------------------------------------------------------------------------------


 
Date:
 
       

--------------------------------------------------------------------------------

10

--------------------------------------------------------------------------------

EXHIBIT B
RELEASE
(INDIVIDUAL TERMINATION—AGE 40 OR OLDER)

    Certain capitalized terms used in this Release are defined in the Executive
Severance Benefits Agreement (the "Agreement") which I have executed and of
which this Release is a part.

    I hereby confirm my obligations under the Company's proprietary information
and inventions agreement.

    I acknowledge that I have read and understand Section 1542 of the California
Civil Code which reads as follows: "A general release does not extend to claims
which the creditor does not know or suspect to exist in his favor at the time of
executing the release, which if known by him must have materially affected his
settlement with the debtor." I hereby expressly waive and relinquish all rights
and benefits under that section and any law of any jurisdiction of similar
effect with respect to my release of any claims I may have against the Company.

    Except as otherwise set forth in this Release, I hereby release, acquit and
forever discharge the Company, its parents and subsidiaries, and their officers,
directors, agents, servants, employees, shareholders, successors, assigns and
affiliates, of and from any and all claims, liabilities, demands, causes of
action, costs, expenses, attorneys fees, damages, indemnities and obligations of
every kind and nature, in law, equity, or otherwise, known and unknown,
suspected and unsuspected, disclosed and undisclosed (other than any claim for
indemnification I may have as a result of any third party action against me
based on my employment with the Company), arising out of or in any way related
to agreements, events, acts or conduct at any time prior to the date I execute
this Release, including, but not limited to: all such claims and demands
directly or indirectly arising out of or in any way connected with my employment
with the Company or the termination of that employment, including but not
limited to, claims of intentional and negligent infliction of emotional
distress, any and all tort claims for personal injury, claims or demands related
to salary, bonuses, commissions, stock, stock options, or any other ownership
interests in the Company, vacation pay, fringe benefits, expense reimbursements,
severance pay, or any other form of compensation; claims pursuant to any
federal, state or local law or cause of action including, but not limited to,
the federal Civil Rights Act of 1964, as amended; the federal Age Discrimination
in Employment Act of 1967, as amended ("ADEA"); the federal Employee Retirement
Income Security Act of 1974, as amended; the federal Americans with Disabilities
Act of 1990; the California Fair Employment and Housing Act, as amended; tort
law; contract law; wrongful discharge; discrimination; fraud; defamation;
emotional distress; and breach of the implied covenant of good faith and fair
dealing; provided, however, that nothing in this paragraph shall be construed in
any way to release the Company from its obligation to indemnify me pursuant to
the Company's indemnification obligation pursuant to agreement or applicable
law.

    I acknowledge that I am knowingly and voluntarily waiving and releasing any
rights I may have under ADEA. I also acknowledge that the consideration given
under the Agreement for the waiver and release in the preceding paragraph hereof
is in addition to anything of value to which I was already entitled. I further
acknowledge that I have been advised by this writing, as required by the ADEA,
that: (A) my waiver and release do not apply to any rights or claims that may
arise on or after the date I execute this Release; (B) I have the right to
consult with an attorney prior to executing this Release; (C) I have twenty-one
(21) days to consider this Release (although I may choose to voluntarily execute
this Release earlier); (D) I have seven (7) days following my execution of this
Release to revoke the Release; and (E) this Release shall not be effective until
the date upon which the revocation period has expired, which shall be the eighth
(8th) day after I execute this Release.

  [EXECUTIVE]
 
 
 
   

--------------------------------------------------------------------------------


 
Date:
 
       

--------------------------------------------------------------------------------

11

--------------------------------------------------------------------------------

EXHIBIT C
RELEASE
(INDIVIDUAL AND GROUP TERMINATION—UNDER AGE 40)

    Certain capitalized terms used in this Release are defined in the Executive
Severance Benefits Agreement (the "Agreement") which I have executed and of
which this Release is a part.

    I hereby confirm my obligations under the Company's proprietary information
and inventions agreement.

    I acknowledge that I have read and understand Section 1542 of the California
Civil Code which reads as follows: "A general release does not extend to claims
which the creditor does not know or suspect to exist in his favor at the time of
executing the release, which if known by him must have materially affected his
settlement with the debtor." I hereby expressly waive and relinquish all rights
and benefits under that section and any law of any jurisdiction of similar
effect with respect to my release of any claims I may have against the Company.

    Except as otherwise set forth in this Release, I hereby release, acquit and
forever discharge the Company, its parents and subsidiaries, and their officers,
directors, agents, servants, employees, shareholders, successors, assigns and
affiliates, of and from any and all claims, liabilities, demands, causes of
action, costs, expenses, attorneys fees, damages, indemnities and obligations of
every kind and nature, in law, equity, or otherwise, known and unknown,
suspected and unsuspected, disclosed and undisclosed (other than any claim for
indemnification I may have as a result of any third party action against me
based on my employment with the Company), arising out of or in any way related
to agreements, events, acts or conduct at any time prior to the date I execute
this Release, including, but not limited to: all such claims and demands
directly or indirectly arising out of or in any way connected with my employment
with the Company or the termination of that employment, including but not
limited to, claims of intentional and negligent infliction of emotional
distress, any and all tort claims for personal injury, claims or demands related
to salary, bonuses, commissions, stock, stock options, or any other ownership
interests in the Company, vacation pay, fringe benefits, expense reimbursements,
severance pay, or any other form of compensation; claims pursuant to any
federal, state or local law or cause of action including, but not limited to,
the federal Civil Rights Act of 1964, as amended; the federal Employee
Retirement Income Security Act of 1974, as amended; the federal Americans with
Disabilities Act of 1990; the California Fair Employment and Housing Act, as
amended; tort law; contract law; wrongful discharge; discrimination; fraud;
defamation; emotional distress; and breach of the implied covenant of good faith
and fair dealing; provided, however, that nothing in this paragraph shall be
construed in any way to release the Company from its obligation to indemnify me
pursuant to the Company's indemnification obligation pursuant to agreement or
applicable law.

    I acknowledge that the consideration given under the Agreement for the
waiver and release in the preceding paragraph hereof is in addition to anything
of value to which I was already entitled. I further acknowledge that I have been
advised by this writing that: (A) my waiver and release do not apply to any
rights or claims that may arise on or after the date I execute this Release;
(B) I have the right to consult with an attorney prior to executing this
Release; and (C) I have twenty-one (21) days to consider this Release (although
I may choose to voluntarily execute this Release earlier).

  [EXECUTIVE]
 
 
 
   

--------------------------------------------------------------------------------


 
Date:
 
       

--------------------------------------------------------------------------------

12

--------------------------------------------------------------------------------

EXHIBIT D
RELEASE
(GROUP TERMINATION—AGE 40 OR OLDER)

    Certain capitalized terms used in this Release are defined in the Executive
Severance Benefits Agreement (the "Agreement") which I have executed and of
which this Release is a part.

    I hereby confirm my obligations under the Company's proprietary information
and inventions agreement.

    I acknowledge that I have read and understand Section 1542 of the California
Civil Code which reads as follows: "A general release does not extend to claims
which the creditor does not know or suspect to exist in his favor at the time of
executing the release, which if known by him must have materially affected his
settlement with the debtor." I hereby expressly waive and relinquish all rights
and benefits under that section and any law of any jurisdiction of similar
effect with respect to my release of any claims I may have against the Company.

    Except as otherwise set forth in this Release, I hereby release, acquit and
forever discharge the Company, its parents and subsidiaries, and their officers,
directors, agents, servants, employees, shareholders, successors, assigns and
affiliates, of and from any and all claims, liabilities, demands, causes of
action, costs, expenses, attorneys fees, damages, indemnities and obligations of
every kind and nature, in law, equity, or otherwise, known and unknown,
suspected and unsuspected, disclosed and undisclosed (other than any claim for
indemnification I may have as a result of any third party action against me
based on my employment with the Company), arising out of or in any way related
to agreements, events, acts or conduct at any time prior to the date I execute
this Release, including, but not limited to: all such claims and demands
directly or indirectly arising out of or in any way connected with my employment
with the Company or the termination of that employment, including but not
limited to, claims of intentional and negligent infliction of emotional
distress, any and all tort claims for personal injury, claims or demands related
to salary, bonuses, commissions, stock, stock options, or any other ownership
interests in the Company, vacation pay, fringe benefits, expense reimbursements,
severance pay, or any other form of compensation; claims pursuant to any
federal, state or local law or cause of action including, but not limited to,
the federal Civil Rights Act of 1964, as amended; the federal Age Discrimination
in Employment Act of 1967, as amended ("ADEA"); the federal Employee Retirement
Income Security Act of 1974, as amended; the federal Americans with Disabilities
Act of 1990; the California Fair Employment and Housing Act, as amended; tort
law; contract law; wrongful discharge; discrimination; fraud; defamation;
emotional distress; and breach of the implied covenant of good faith and fair
dealing; provided, however, that nothing in this paragraph shall be construed in
any way to release the Company from its obligation to indemnify me pursuant to
the Company's indemnification obligation pursuant to agreement or applicable
law.

    I acknowledge that I am knowingly and voluntarily waiving and releasing any
rights I may have under the ADEA. I also acknowledge that the consideration
given under the Agreement for the waiver and release in the preceding paragraph
hereof is in addition to anything of value to which I was already entitled. I
further acknowledge that I have been advised by this writing, as required by the
ADEA, that: (A) my waiver and release do not apply to any rights or claims that
may arise on or after the date I execute this Release; (B) I have the right to
consult with an attorney prior to executing this Release; (C) I have forty-five
(45) days to consider this Release (although I may choose to voluntarily execute
this Release earlier); (D) I have seven (7) days following my execution of this
Release to revoke the Release; (E) this Release shall not be effective until the
date upon which the revocation period has expired, which shall be the eighth day
(8th) after I execute this Release; and (F) I have received with this Release a
detailed list of the job titles and ages of all employees who were terminated in
this group termination and the ages of all employees of the Company in the same
job classification or organizational unit who were not terminated.

  [EXECUTIVE]
 
 
 
   

--------------------------------------------------------------------------------


 
Date:
 
       

--------------------------------------------------------------------------------

13

--------------------------------------------------------------------------------



QuickLinks


Exhibit 10.35

